1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3         Plaintiff-Appellant,

 4 v.                                                                       NO. 29,020

 5 BENJAMIN THEODORE SALGADO,

 6         Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF GUADALUPE COUNTY
 8 Abigail Aragon, District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   Jacqueline R. Medina, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Hugh W. Dangler, Chief Public Defender
15 Santa Fe, NM

16 for Appellee




17                                MEMORANDUM OPINION

18 CASTILLO, Judge.

19         Summary affirmance was proposed for the reasons stated in the notice of

20 proposed disposition. The State has filed a notice of intent not to file a memorandum
1 in opposition. We therefore rely on the analysis in the calendar notice.

2       Affirmed.

3       IT IS SO ORDERED.



4                                               ________________________________
5                                               CELIA FOY CASTILLO, Judge

6 WE CONCUR:




7 ________________________________
8 JONATHAN B. SUTIN, Judge




 9 ________________________________
10 ROBERT E. ROBLES, Judge




                                            2